Citation Nr: 0702573	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a gastric disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from June 1977 to April 1982 
and from September 1982 to June 1995, with a period of active 
duty for training from June 1976 to September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In April 2004, the veteran testified before 
the undersigned via videoconference from the RO.  In January 
2005, the Board determined that there was new and material 
evidence to reopen the claim of service connection for a 
gastric disorder and remanded the service connection issue to 
the agency of original jurisdiction (AOJ) for further action 
which has been completed.  In January 2006, the Board 
remanded this case.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The original claim for service connection for a gastric 
disorder was received in January 1996 and the current claim 
of service connection for the same was received in February 
2002.  

3.  The veteran has H. pylori, controlled by medication, and 
gastroesophageal reflux disease (GERD), which are not 
attributable to service.




CONCLUSION OF LAW

A gastrointestinal disorder to include H. pylori and GERD, 
were not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination and a VA medical 
opinion was obtained.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

A review of the service medical records shows that a February 
1976 enlistment examination revealed normal findings on 
abdomen and viscera examination.  On his Report of Medical 
Examination, the veteran indicated that he did not have any 
stomach trouble.  On an April 1977 enlistment examination, 
examination of the abdomen and viscera were normal.  On his 
Report of Medical Examination, the veteran indicated that he 
did not have any stomach trouble.  On a March 1979 
Airborne/Special Forces examination, examination of the 
abdomen and viscera were normal.  On his Report of Medical 
Examination, the veteran indicated that he did not have any 
stomach trouble.  On an April 1982 separation examination, 
examination of the abdomen and viscera were normal.  

Between his periods of service, the veteran was afforded a VA 
examination in May 1982.  Examination of the abdomen revealed 
that the abdomen was not distended or tympanitic.  Bowel 
sounds were normal to auscultation.  There were no enlarged 
organs or masses and there was no tenderness.  

On an October 1993 periodic examination, examination of the 
abdomen and viscera were normal.  On his May 1995 retirement 
examination, examination of the abdomen and viscera were 
normal.  On his Report of Medical Examination, the veteran 
indicated that he had stomach, liver or intestinal trouble.  
It was noted that the veteran had nausea and vomiting every 4 
days for 6 months in 1991, when the veteran returned from 
Southwest Asia.  

In January 1996, the veteran's original application was 
received for VA compensation benefits.  The veteran related 
that he had been experiencing episodes of vomiting since 
returning from the Persian Gulf.  

In August 1997, the veteran was afforded a VA examination.  
The veteran reported having indigestion and occasional 
vomiting since 1991.  Examination of the abdomen did not 
reveal any abnormalities.  No current diagnosis of a 
gastrointestinal disability was made.  

Subsequently, the veteran received VA outpatient treatment.  
In April 2000, the veteran complained of abdominal pain.  The 
diagnosis was gastritis.  In October 2000, the veteran denied 
having bowel problems.  It was noted that his GERD was well 
controlled on Prevacid.  In December 2000, it was noted that 
the veteran had had a recurrence of dyspepsia and epigastric 
pain.  In January 2001, it was noted that the veteran drank 
2-3 ounces of whiskey per day.  In January 2002, the veteran 
complained of having long-term stomach problems for the past 
11 years.  He reported that he had vomiting, heartburn, and 
acid reflux.  The diagnosis was GERD.  The veteran later 
indicated that he consumed 2-3 alcoholic beverages, 3 days 
per week.  It was noted that the veteran's liver enzymes were 
elevated a few weeks before.  

In July 2003, the veteran was afforded a VA examination.  The 
claims file was reviewed.  It was noted that there was no 
specific diagnosis for stomach problems in the service 
medical records.  It was noted that an August 1991 endoscopy 
was normal.  In January 2002, GERD was noted.  The veteran 
indicated that with regard to alcohol, he consumed alcohol 3-
4 times per week, having 2 mixed drinks per night.  The VA 
examiner stated that the veteran had GERD.  The etiology of 
the GERD was at least as likely as not secondary to H. pylori 
and/or alcohol abuse.  The service medical records were noted 
to be negative for H. pylori.  It was indicated that the 
veteran's H. pylori would be treated with antibiotics.

In August 2003, the veteran stated that although he consumed 
alcoholic beverages, he never had an alcohol abuse problem 
nor was he ever treated for alcohol abuse.  He indicated that 
he first had stomach problems while in the Persian Gulf in 
1991.  

In April 2004, the veteran testified at Board video 
conference hearing.  The veteran indicated that he had had 
consistent gastrointestinal symptoms during service and since 
that time.  The veteran also stated that he did not have any 
alcohol abuse issues.  

July 2004 VA records noted that the veteran had a positive H. 
pylori testing in June 2003, for which he was treated.  
Currently, he was taking medication.  He denied current 
gastrointestinal symptoms and examination of his abdomen was 
negative.  The diagnosis was GERD.  

The veteran was again examined by VA in February 2005.  The 
examiner opined that the symptomatology during service was 
likely suggestive of GERD and was likely secondary to alcohol 
consumption.  The current diagnosis was noted to also be GERD 
secondary to alcohol consumption and also continued since 
active duty although the symptomatology resolved since 
treatment for H. pylori and with continuous medication for 
GERD.  The veteran was examined in July 2005.  The diagnosis 
was GERD.

In the Board's prior January 2006 remand, it was noted that 
the VA examiner in February 2005 did not provide an adequate 
basis for the determination that the veteran's GERD was 
secondary to alcohol consumption which had continued since 
service.  The examiner did not cite to any inservice records 
which showed the use of alcoholic beverages over time or the 
excessive use of alcohol at any one time during service.  In 
light of the foregoing, the Board found that claims file 
should be returned to that examiner, or if unavailable, to 
another VA examiner.  The examiner was requested to opine as 
to the etiology and date of onset of the veteran's GERD.  The 
examiner was requested to comment on the veteran's inservice 
gastrointestinal complaints.  The examiner was asked to 
specifically state if the current diagnosis of GERD is 
etiologically related to the inservice gastrointestinal 
complaints.  The rationale for that opinion was to be 
furnished.  If the examiner concluded that GERD was 
etiologically related to alcohol consumption, either over 
time or excessive use at any one time, the examiner was 
requested to state when the onset of the alcohol consumption 
began and the rationale for that determination.

In February 2006, the requested VA medical opinion was 
furnished by a different examiner, as permitted by the 
Board's remand.  It was noted that the veteran had sporadic 
isolated gastrointestinal symptoms.  The examiner noted that 
May 1995 Report of Medical Examination, where it was noted 
that the veteran had nausea and vomiting every 4 days for 6 
months in 1991, when the veteran returned from Southwest 
Asia.  In addition, it was noted that the veteran had 
atypical chest pain in February 1993 which was diagnosed as 
muscle spasm or esophageal spasm.  The VA outpatient records 
dated from 2000 onward were also discussed.  

The examiner stated that the symptomatology was suggestive of 
GERD in 1991 and likely as not secondary to alcohol 
consumption as the symptoms did not manifest until 6 months 
after the return from Southwest Asia.  There was a 
significant gap in symptoms from 1993 to 2001.  In 2001, the 
veteran admitted to regular alcohol consumption as well as 
stress stemming from a conviction related to a 1999 motor 
vehicle accident.  In July 2004, the veteran was treated for 
H. pylori without confirmation of H. pylori and continued on 
a protein pump inhibitor medication with significant 
improvement of symptoms.  

Given that the veteran had a confirmed history of alcohol 
consumption in 2002 and the sporadic nature of the symptoms, 
the examiner opined that the veteran's GERD was likely 
secondary to alcohol consumption.  If H. pylori was present 
in 2004, it was not present during service given the sporadic 
nature of symptoms and lack of findings on testing from 
service dates until 2004.  Also, post-service GERD was not 
etiologically secondary to service given the sporadic nature 
of the symptoms and significant time gaps in symptoms, unless 
it was due to alcohol consumption.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Service connection for a gastric disorder as an undiagnosed 
illness

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity. 
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

The veteran is competent to report gastrointestinal symptoms.  
However, he is not competent to render a diagnosis or to 
state an etiology.  Espiritu.  

The competent medical evidence reflects post-service 
diagnoses of H. pylori and GERD.  Currently, the H. pylori is 
controlled with medication.  The veteran still has GERD.  
Accordingly, the veteran does not have an undiagnosed illness 
with regard to his gastrointestinal symptoms as he has been 
diagnosed with H. pylori and GERD.  As such, the Persian Gulf 
War presumption of service connection does not apply.


Service connection for a gastric disorder on a direct basis

The service medical records reveal that on separation from 
service in April 1982, the veteran's abdomen examination was 
normal and he had no complaints of stomach problems.  Between 
this first period of service and the second period of 
service, VA examination revealed no gastrointestinal 
abnormalities.  The veteran was sound when he entered his 
second period of active duty.  However, during that second 
period of service, the veteran had gastrointestinal 
complaints.  At retirement, it was noted that the veteran 
reported that he had nausea and vomiting every 4 days for 6 
months in 1991, when he returned from Southwest Asia.  
However, the physical examination at retirement revealed a 
normal abdomen examination.  Therefore, the medical records 
do not reflect stomach complaints for approximately 4 years, 
and until 2000.  

In order to definitively resolve conflicts in the record to 
include the medical opinions of record, a VA medical opinion 
was obtained in February 2006.  The Board finds this opinion 
to be the most probative evidence of record.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that the February 2006 opinion is the most 
probative because the examiner thoroughly reviewed the record 
and discussed the pertinent inservice and post-service 
findings.  The Board attaches the most probative value to 
this opinion as it well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  

The VA examiner first stated that the symptomatology was 
suggestive of GERD in 1991 and likely as not secondary to 
alcohol consumption as the symptoms did not manifest until 6 
months after the return from Southwest Asia.  

The original claim for service connection for a gastric 
disorder was received in January 1996 and the current claim 
of service connection for the same was received in February 
2002.  For claims filed after October 31, 1990, payment of 
compensation for a disability which is the result of the 
veteran's own alcohol or drug abuse is prohibited.  Thus, to 
the extent that GERD and/or H. pylori developed secondary to 
alcohol abuse, service connection may not be granted.  

Thereafter, the examiner noted that there was a significant 
gap in symptoms from 1993 to 2001.  The examiner further 
stated that given that the veteran had a confirmed history of 
alcohol consumption in 2002 and the sporadic nature of the 
symptoms, the examiner opined that the veteran's GERD was 
likely secondary to alcohol consumption.  Again, service 
connection may not be granted on the basis that inservice 
alcohol abuse resulted in GERD.  Post-service alcohol abuse 
is not related to service.  The examiner concluded that post-
service GERD was not etiologically secondary to service given 
the sporadic nature of the symptoms and significant time gaps 
in symptoms, unless it was due to alcohol consumption.  With 
regard to H. pylori, the examiner opined that it was not 
present during service given the sporadic nature of symptoms 
and lack of findings on testing from service dates until 
2004.  H. Pylori was not attributed to service.  Therefore, 
due to lack of inservice manifestations or diagnosis and the 
lack of a medical nexus, service connection is not warranted 
for H. pylori.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for a gastrointestinal disorder to include 
H. pylori and GERD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


